EXHIBIT 10.1

LOGO [g56508g74c03.jpg]

 

Artisan Components End User License Agreement

For Standard Cells, I/Os and Memory Generators

Optimized For [Foundry] Processes

 

--------------------------------------------------------------------------------

“Licensee”

 

“Artisan”

Name:                                    
                                                                              

 

Artisan Components, Inc.

Address:                                    
                                                                          

 

141 Caspian Court

                                                                              
                                                  

 

Sunnyvale, CA 94089

                                                                              
                                                  

 

License Agreement No.              

--------------------------------------------------------------------------------

Licensee’s Main Contact

   

Name:                                    
                                                                              

 

Telephone:                                   
                                                                    

Email Address:                                      
                                                           

 

Facsimile:                                   
                                                                      

Licensee’s Contact for Section 2.3 Quarterly Reporting

   

Name:                                    
                                                                              

 

Telephone:                                   
                                                                    

Email Address:                                      
                                                           

 

Facsimile:                                   
                                                                      

--------------------------------------------------------------------------------

Products To Be Licensed: Standard Cell Library, Memory Generators and I/O Cells
for the [Foundry         ] processes.

--------------------------------------------------------------------------------

Ship-To Address (if different from above):

   

Attention:                                   
                                                                        

 

Address:                                    
                                                                       

   

                                                                              
                                                

   

                                                                              
                                                

--------------------------------------------------------------------------------

Licensee elects to obtain Support:      (yes) or      (no). If yes, complete and
attach the AccessFirst Support Agreement, AccessBasic Support Addendum, or
AccessCustom Support Addendum, as applicable.

--------------------------------------------------------------------------------

This First Page and the attached Artisan Components End User License Agreement
Terms and Conditions make up a binding agreement between Licensee and Artisan.
The effective date of this Agreement is the date last signed below (“Effective
Date”).

Accepted and Agreed To:

   

LICENSEE

 

ARTISAN

By:                                     
                                        
                                           

 

By:                                     
                                                                                
 

Name:                                    
                                                                              

 

Name:                                    
                                                                            

Title:                                    
                                                                               
 

 

Title:                                    
                                                                              

Telephone:                                   
                                                                      

 

Telephone:                                   
                                                                    

Facsimile:                                   
                                                                        

 

Facsimile:                                   
                                                                      

E-mail:                                    
                                                                            

 

E-mail:                                    
                                                                          

Date:                                    
                                                                               
 

 

Date:                                    
                                                                              

 

--------------------------------------------------------------------------------

PLEASE COMPLETE ALL OF THE ABOVE, HAVE AN AUTHORIZED REPRESENTATIVE OF YOUR
COMPANY SIGN TWO COPIES OF THIS COMPLETED AGREEMENT, AND SEND THE TWO SIGNED
COPIES TO THE ABOVE ARTISAN COMPONENTS ADDRESS, ATTENTION: END USER LICENSES.

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

Artisan Components End User License Agreement Terms and Conditions

 

1.   Definitions:

 

1.1    “Back-End Views” means the library element physical design and related
documentation deliverables, whether in object code, reconfigurable binary, ASCII
data, binary data, or any other form. Typically each Product delivered hereunder
will come with a list identifying the Back-End Views deliverables, and such
deliverables will typically include GDS II and SPICE.

 

1.2    “Front-End Views” means the library element timing, simulation models,
logical symbols, floor planning abstracts and related documentation
deliverables. Typically each Product delivered hereunder will come with a list
identifying the Front-End Views deliverables, and such deliverables will
typically include Verilog files.

 

1.3    “Product(s)” means the Product(s) identified on the first page of this
Agreement, and any Products added to this Agreement per a request by Licensee
pursuant to (a) an addendum to this Agreement signed by both parties; or (b) an
e-mail from an authorized representative of the Artisan End User Group sent to
Licensee’s Main Contact that references the License Agreement Number of this
Agreement. Where applicable, each Product licensed hereunder will consist of
both Front-End Views and Back-End Views.

 

1.4    “Foundry” means                                 .

 

1.5    “Confidential Information” means (a) the Products and (b) the
confidential or proprietary information delivered under this Agreement except
for information which (i) was known to recipient at the time of disclosure; (ii)
is or becomes publicly available without fault of recipient; and (iii) is
lawfully obtained by recipient from a third party without confidentiality
restriction.

 

1.6    “Part Number” means a unique alphanumeric sequence used by Licensee and
Foundry for ordering and tracking Licensee’s integrated circuit designs through
the Foundry manufacturing and/or delivery processes. “Part Number” includes any
prefixes or suffixes that indicate the current revision or version of a
particular IC design. If Licensee does not use a sequence for ordering and
tracking integrated circuits that meets the preceding definition of “Part
Number,” then this definition shall be deemed to include whatever sequence,
designation or system is in use by Licensee.

 

2.   License:

 

2.1    License Grant.    Artisan grants Licensee a non-exclusive,
non-transferable license to use the Products internally solely to design and
layout integrated circuits for manufacture at Foundry’s manufacturing
facilities. To the extent elements of the Products are intended to be, and are
made, part of any integrated circuits developed using the Products, Artisan
further grants Licensee a non-exclusive, non-transferable license to use,
import, export, market, offer for sale, sell, and otherwise dispose of such
elements solely as part of any such integrated circuits. There is no charge to
Licensee for the licenses granted hereunder.

 

2.2    Limitations.    Licensee may not disclose or distribute, except as set
forth in Section 2.4, or modify the Products. The manufacture of any integrated
circuits containing or based upon any portion of the Products or output from the
Products (e.g., memory instances) may occur only at Foundry’s manufacturing
facilities. Licensee agrees to ensure that tags identifying the Products as
Artisan’s royalty-bearing products will be included in and will not be removed
from the integrated circuit database developed using the Products, and further
agrees that it shall include, and shall not alter, modify or remove the tagging
located at special text layer 63 in the GDSII format. In addition, Licensee
shall notify Foundry at the time of submission of a design for manufacturing
that Artisan Product(s) have been used in the design. Licensee acknowledges that



--------------------------------------------------------------------------------

(a) its receipt of the Products does not guarantee a business relationship with
Foundry, (b) a separate agreement between Foundry and Licensee must be in place
to cover foundry services to be provided by Foundry to Licensee, and (c) it has
entered, or shall enter, into such separate agreement with Foundry based upon
its own judgment and expressly disclaims any reliance upon statements made by
Artisan to Licensee, if any, with regards to such separate agreement with
Foundry. The Products are Confidential Information of Artisan (and/or its
licensors) and, except as set forth in Section 2.4, they may not be disclosed to
any third parties and they may be used as authorized hereunder only by
Licensee’s employees (and its individual independent contractors working on site
at Licensee and who are under a written agreement with Licensee sufficient to
ensure compliance with this Agreement) with a need to know in order to design
and layout integrated circuits using the Products for eventual manufacture at
Foundry’s manufacturing facilities. Certain elements of the Products may be
provided in files/data formatted for use with or by certain third party
tools/products. No license to any third party tools/products is granted to
Licensee by Artisan. Licensee must ensure that it has the necessary licenses and
rights to use the third party tools/products necessary to utilize the Products.
Licensee may not reverse engineer (except to the extent any prohibition on
reverse engineering is not allowed in the jurisdiction in which Licensee is
located) any of the Products.

 

2.3   Material Condition.

 

(a)    Quarterly Product Usage Reports. As a material condition to the license
granted hereunder and to all the benefits to Licensee of this Agreement
(including but not limited to Artisan’s indemnification of Licensee pursuant to
Section 8 hereof), Licensee must provide quarterly Product usage reporting to
Artisan. These quarterly reports must be submitted to Artisan no less frequently
than seven (7) days after the end of every calendar quarter indicating the
current status of all designs that contain or are based upon any portion of the
Products or output from the Products (e.g., memory instances) using the
Quarterly Product Usage sheet found at http://www.artisan.com/usage-report.html
(a substantially similar example is attached hereto as Exhibit A). Such
quarterly reports must identify, by Part Number, each integrated circuit design
that was delivered to Foundry during the prior quarter for use in manufacturing
integrated circuits. Each quarterly report must include all Part Numbers in
wafer fabrication at Foundry during that quarter, regardless of whether or not
the Part Number(s) have also been submitted in prior quarters. If Licensee’s
designs have not taped out to Foundry at the time a quarterly report is due,
Licensee can indicate “in-design” status on the form.

 

(b)    Use of Quarterly Product Usage Reports. Artisan acknowledges the reports
delivered by Licensee are the Confidential Information of Licensee or its
Affiliates and agrees not to disclose, except to Foundry, (and will cause its
employee, agent, or whoever obtain the information hereof not to disclose) the
Confidential information of Licensee or its Affiliates without Licensee’s prior
written consent. With respect to each such employee, agent or other person to
whom Artisan discloses the Confidential Information of Licensee or its
Affiliates, Artisan shall be responsible for such party’s compliance with the
confidentiality obligations of this Agreement.

 

(c)    Audit. For so long as Licensee has an obligation to provide Quarterly
Product Usage Reports and for a period of one (1) year thereafter, Artisan or
its designee shall have the right to conduct up to one (1) audit per year of
Licensee’s relevant books and records solely to verify (a) status of designs
made with the Product, and (b) amounts payable from Licensee to Foundry in
connection with the manufacture of designs made with the Product. Such audits
may, at Artisan’s discretion, include the use of a third party auditor to audit
Licensee’s wafer volume,



--------------------------------------------------------------------------------

in order to correlate such wafer volume information with Foundry. Audits
pursuant to this Section shall be conducted (i) with reasonable prior written
notice to Licensee, (ii) during normal business hours, (iii) pursuant to a
mutually agreed-upon nondisclosure agreement, and (iv) at Artisan’s sole
expense.

 

2.4    Sharing Products With Authorized Recipients. Under one or more programs
Artisan authorizes certain service provider, EDA vendors and other third party
entities (“Authorized Recipients”) to receive and use certain Artisan Products
with and for end users such as Licensee. Artisan will make the names of
Authorized Recipients for the Products hereunder known to Licensee via Artisan’s
web site or other means. Licensee may disclose/distribute the Products to
“Authorized Recipients” and may receive the Products from Authorized Recipients
to assist Licensee directly or indirectly with the design and layout of
integrated circuits using the Products for eventual manufacture at Foundry’s
manufacturing facilities. If Licensee desires to disclose the Products to a
third party that is not an Authorized Recipient, Artisan’s prior written consent
shall be required and any such consent shall require that such entity be under a
restricted use/non-disclosure agreement satisfactory to Artisan (such entity may
seek to become an Authorized Recipient with Artisan). If Licensee desires to
disclose/share the Products with another existing end user licensee of the
Products (i.e., a licensed end user of the Products who is not a service
provider, EDA vendor or other service vendor and who is not already an
Authorized Recipient), Licensee should first obtain Artisan’s confirmation that
such third party is an authorized end user licensee of the Products, and upon
such confirmation such end user licensee shall be an Authorized Recipient for
the Products as to Licensee. Products shared with an Authorized Recipient remain
subject to the terms and conditions of this Agreement.

 

3.    Ownership; No Implied Licenses: Subject to the licenses granted herein to
Licensee, Artisan and its licensors retain all rights, title and interest in and
to the Products and all patent rights, trademarks, trade secrets, copyrights,
and all other proprietary rights therein. Artisan and its licensors reserve all
rights not expressly granted to Licensee hereunder. The only licenses granted
hereunder are those expressly stated in this Agreement, and there are no implied
licenses granted hereunder.

 

4.    Warranty Disclaimer: The Products are being provided hereunder “AS IS.”
Licensee may obtain technical support and be eligible for receiving updates to
the Products by entering into a support agreement/addendum – concurrently with
this Agreement – with Artisan under Artisan’s standard terms and conditions for
support. ARTISAN AND ITS LICENSORS DO NOT MAKE ANY EXPRESS, IMPLIED OR STATUTORY
WARRANTIES, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT RELATING TO THE PRODUCTS OR
THIS AGREEMENT, OR ARISING FROM A COURSE OF DEALING, TRADE USAGE OR TRADE
PRACTICE, AND ANY AND ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED.

 

5.    No Support Obligation. Artisan has no obligation under this Agreement to
provide technical support to Licensee, and Artisan cannot be held liable to
Licensee for the failure to render such support and assistance. Licensee may
obtain support pursuant to a separate support agreement/addendum under Artisan’s
standard terms, conditions and annual fees for support (a “Support Addendum”).
Notwithstanding the foregoing, Artisan may, at its sole option, provide support
to Licensee, such as responding to questions regarding the installation and use
of the Products submitted via the customer support pages on the Artisan website
(http://www.artisan.com).



--------------------------------------------------------------------------------

If Artisan chooses to respond to questions from Licensee, such questions will be
given a lower priority than questions posed by licensees with an existing
Support Addendum with Artisan, and questions posed by Licensee’s Main Contact
shall be given priority over questions submitted by others. Subject to this
prioritization, Artisan will generally respond to questions submitted via
Artisan’s website on a first in, first out basis.

 

6.   Term and Termination:

 

6.1    This Agreement shall have an initial term of two (2) years from the
Effective Date, and shall automatically be renewed for successive one (1) year
terms, unless either party gives at least sixty (60) days’ written notice of
cancellation to the other party prior to the expiration of the term (including
the initial term) then in effect.

 

6.2    This Agreement may be terminated earlier by either party if the other
party (1) breaches any material provision of this Agreement, or of any addendum
or amendment hereto, and does not cure or remedy such breach within thirty (30)
days after receipt of the written notice of breach from the other party; (2)
becomes the subject of a voluntary or involuntary petition in bankruptcy or any
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors if such petition or proceeding is not dismissed with
prejudice within sixty (60) days after filing.

 

6.3    Termination of this Agreement for any reason shall not affect (1) the
obligations accruing prior to the effective date of termination; and (2) any
obligations under Sections 2.3, 3, 4, 6.4, 7, 8, 9, 11 and 12, all of which
shall survive any termination or expiration of this Agreement.

 

6.4    Upon the effective date of termination, Licensee shall cease use of the
Products and promptly shall either destroy or return to Artisan all of the
Products in Licensee’s possession or under Licensee’s control, any related
documentation, and copies thereof in whole or in part, together with Licensee’s
written certification by a duly authorized officer, that the Products stored in
any tangible or non tangible form in Licensee’s possession or under Licensee’s
control, and all related documentation and all copies thereof in whole or in
part are no longer in use and have been returned to Artisan or destroyed.
Notwithstanding the foregoing, so long as this Agreement is not terminated due
to material breach by Licensee, Licensee shall be entitled to retain a secured
archival copy of the Products solely for the purpose of (i) correcting any
production problem with integrated circuits being manufactured by Foundry, which
were designed using such Products, such as yield or reliability, and (ii) to
complete any design which has been started by a Licensee and has reached the
point of physical layout of any part of the design. Licensee shall not have the
right to use the Products to modify the functionality of any existing integrated
circuit product or commence the design of any new integrated circuit product.
Any such continued use of the Products as allowed above must be consistent with
and in accordance with all restrictions under this Agreement on use of the
Products, all of which restrictions shall survive any termination of this
Agreement. Licensee must certify in writing to Artisan within fifteen (15) days
of termination any such anticipated continued use and the specific integrated
circuit products for which the Products will continue to be used. Quarterly
reporting of product usage under paragraph 2.3 explicitly survives termination
of this agreement for as long as designs are being manufactured that contain or
are based upon any portion of the Products or output from the Products.



--------------------------------------------------------------------------------

6.5    Termination of this Agreement under this Section shall be in addition to,
and not a waiver of, any remedy at law or in equity available to either party
arising from the other party’s breach of this Agreement.

 

7.    Export: The Products are subject to any and all laws, regulations, orders
or other restrictions relative to export, re-export or redistribution of the
Products that may now or in the future be imposed by the government of the
United States or foreign governments. Licensee agrees to comply with all such
applicable laws and regulations.

 

8.   Patent Indemnification:

 

8.1    Indemnity Obligation: Artisan shall, at its option and own expense defend
or settle any third party claim, suit or proceeding brought by a third party
against Licensee alleging direct infringement of any valid United States patent
issued prior to the Effective Date of this Agreement of such third party by the
Products, as delivered under this License Agreement (“Claim”). If Artisan
declines to assume defense of a Claim, then Licensee may assume the defense, and
may settle the claim subject to Section 8.2. If Artisan declines to assume
defense of a Claim and it is determined that the Claim arose from infringement
by the Products as delivered, then Artisan will reimburse Licensee for its
actual and reasonable attorneys’ fees that are incurred in defense or settlement
of the Claims and that are reasonably approved in advance by Artisan. In
addition to the obligation to defend or settle, Artisan shall pay any damages,
costs or expenses finally awarded in adjudication of a Claim, to the extent such
damages, costs or expenses were based on infringement by the Products as
delivered. Artisan also shall pay any amounts agreed to in a written settlement
of the Claim that are based on infringement by the Products as delivered, so
long as the terms of the settlement are reasonably approved in advance by
Artisan.

 

8.2    Artisan has no obligation under the foregoing unless Licensee: (a)
promptly notifies Artisan in writing of such claim, suit or proceeding, (b)
gives Artisan sole control over the defense and/or settlement of such claim,
suit or proceeding; (c) reasonably cooperates and provides all available
information, assistance and authority to defend or settle the claim, suit or
proceeding; and (d) fully complies with the notification and audit provisions
set forth in this Agreement (see Section 2.3 of this Agreement).

 

8.3    Exclusions: Artisan will have no liability for any Claim to the extent it
(i) is based on modification of a Product other than by Artisan, with or without
authorization; or (ii) results from failure of Licensee to use an updated
version of a Product; or (iii) is based on the combination or use of a Product
with any other software, program or device not provided by Artisan if such
infringement would not have arisen but for such use or combination; or (iv)
results from compliance by Artisan with designs, plans or specifications
furnished by Licensee; or (v) is based on any products, devices, software or
applications designed or developed through use of the Products.

 

8.4    Alternatives; Rights in Event of Potential Claim: If the Product(s) is,
or in Artisan’s opinion is likely to become the subject of a claim, suit, or
proceeding alleging infringement, Artisan may: (a) procure, at no cost to
Licensee, the right to continue usage of the Product; or (b) replace or modify
the Product, at no cost to Licensee, to make it non-infringing, provided that
substantially the same function is performed by the replacement of modified
Product(s), or (c) if the right to continue usage cannot be reasonably procured
for Licensee or the Product(s) cannot



--------------------------------------------------------------------------------

be replaced or modified to make it non-infringing, terminate the license of such
Product(s), and remove the Product(s).

 

8.5    The foregoing states Artisan’ sole obligations and entire liability with
respect to any claimed infringement of the Product(s) of any intellectual
property or other rights of any third party.

 

9.   Limitation of Liability:

 

9.1    IN NO EVENT WILL ARTISAN, OR ITS LICENSORS BE LIABLE FOR ANY LOSS OR
DAMAGE TO REVENUES, PROFITS, OTHER ECONOMIC LOSS OR GOODWILL OR COSTS OF
REPLACEMENT GOODS OR SERVICES OR ANY OTHER SPECIAL, INCIDENTAL, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND, ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE PRODUCTS, HOWEVER CAUSED AND WHETHER BASED IN BREACH OF
CONTRACT, BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE) OR ANY OTHER THEORY OF
LIABILITY. THE FOREGOING LIMITATIONS SHALL APPLY EVEN IF ARTISAN HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY STATED HEREIN.

 

9.2    EXCEPT WITH RESPECT TO ARTISAN’S OBLIGATIONS UNDER SECTION 8 (“PATENT
INDEMNIFICATION”) OF THIS AGREEMENT, IN NO EVENT WILL ARTISAN’S LIABILITY
HEREUNDER EXCEED $1,000.00. WITH RESPECT TO ARTISAN’S OBLIGATIONS UNDER SECTION
8 (“PATENT INDEMNIFICATION”) OF THIS AGREEMENT, IN NO EVENT WILL ARTISAN’S
LIABILITY HEREUNDER EXCEED THE AMOUNT OF ROYALTIES RESULTING FROM LICENSEE’S USE
OF THE PRODUCT(S) IN QUESTION THAT ARE ACTUALLY RECEIVED BY ARTISAN FROM FOUNDRY
DURING THE THREE-YEAR PERIOD PRIOR TO THE DATE AN INFRINGEMENT CLAIM IS BROUGHT
AGAINST LICENSEE. THE EXISTENCE OF MORE THAN ONE CLAIM WILL NOT ENLARGE OR
EXTEND THIS LIMIT.

 

10.    Right To Identify Licensee As Artisan Customer: Artisan shall have the
right to identify publicly that Licensee is a customer of Artisan using the
Artisan owned Products licensed to Licensee hereunder, including but not limited
to identifying Licensee as a customer in Artisan marketing materials and in
sales calls.

 

11.    Performance Comparisons: Licensee shall not distribute externally or to
third parties, any reports or statements that directly compare the speed,
functionality or other performance results of the Products with any similar
third party products without the prior written approval of Artisan.

 

12.   Miscellaneous:

 

12.1    Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflict of laws provisions thereof. This Agreement will not be governed
by the United Nations Convention of Contracts for the International Sale of
Goods, the application of which is hereby expressly excluded. Venue for all
disputes arising out of or relating to this Agreement shall lie exclusively



--------------------------------------------------------------------------------

with the state and federal courts sitting in Santa Clara County, California, and
Licensee hereby consents and waives any objection to the jurisdiction of such
courts for such disputes.

 

12.2    Assignment. Neither this Agreement nor any rights or obligations
hereunder, in whole or in part, shall be assignable by operation of law or
otherwise, or otherwise transferable, by Licensee except upon prior written
approval of Artisan Components. Such approval shall not be unreasonably
withheld. Any unauthorized attempt by Licensee to assign or transfer this
Agreement or any rights or obligations hereunder shall be null and void. Artisan
may assign this Agreement and/or delegate its rights and obligations hereunder,
in whole or in part, with respect to one or more of the Products, to Foundry at
any time upon prior written notice to Licensee. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefits of the parties hereto,
their successors and assigns.

 

12.3    Limitations on Use. The Product(s) are not specifically developed or
licensed for use in the planning, construction, maintenance, operation or other
use of any nuclear facility, or for the flight, navigation or communication of
aircraft or ground support equipment, or for military use, medical use or in any
other inherently dangerous activity. Licensee agrees that Artisan Components
shall not be liable for any claims, losses, costs or liabilities arising from
such use if Licensee or its distributors or customers use the Product(s) for
such applications. Without limiting the generality of the foregoing, Licensee
agrees to indemnify and hold Artisan Components harmless from any claims,
losses, costs, and liabilities arising out of or in connection with the use of
the Product(s) or integrated circuits designed or manufactured using the
Product(s) in any such applications.

 

12.4    Government Restrictions. Use, duplication, reproduction, release,
modification, disclosure or transfer of this commercial product and accompanying
documentation, is restricted in accordance with FAR 12.212 and DFARS 227.7202,
and by a license agreement. Contractor/manufacturer is: Artisan Components,
Inc., 141 Caspian Court, Sunnyvale, California 94089.

 

12.5    Attorneys’ Fees. The prevailing party in any action to enforce the terms
of this Agreement shall be entitled to reasonable attorney’s fees and other
costs and expenses incurred by it in connection with such action.

 

12.6    Severability and Waiver. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement and shall be construed in all respects as if such invalid or
unenforceable provisions were omitted. The waiver by either party of any default
or breach of this Agreement shall not constitute a waiver of any other
subsequent default or breach.

 

12.7    Equitable Relief. Licensee acknowledges that due to the unique nature of
the Products, there may be no adequate remedy at law for any breach of the
obligations hereunder, and that any such breach may result in irreparable harm
to Artisan. Therefore, that upon any such breach Artisan may seek appropriate
equitable relief in addition to whatever remedies it might have at law.

 

12.8    Entire Agreement and Facsimile Copies. This Agreement, including any
Exhibits attached hereto, constitutes the entire agreement between the parties
regarding the subject matter hereof and supersedes any other agreements,
promises, representations or discussions, written or oral, concerning such
subject matter. Without limiting the generality of the foregoing, if



--------------------------------------------------------------------------------

Licensee received, or receives concurrently with this Agreement, a CD-ROM that
contains the Front-End Views licensed hereunder along with a “Foundry Front-End
Views License Agreement,” this Agreement supersedes in its entirety such Foundry
Front-End Views License Agreement. This Agreement may not be amended except by a
written agreement signed by authorized representatives of the parties. The
parties may execute and deliver via facsimile an executed copy of this Agreement
to one another, and such executed copy(s) sent/received via facsimile shall be
deemed an original and binding copy.



--------------------------------------------------------------------------------

Exhibit A

 

Quarterly Product Usage Report

 

Below is a list of fields from Artisan’s on-line, web-based Quarterly Product
Usage Report. The on-line form can be found at
http://www.artisan.com/usage-report.html

 

Company Information

Company Name

Address

Location/Site

 

Contact Information

Contact Name

Phone

E-mail address

 

Product Details (required for each active part number)

Foundry Part Number

Internal Project Code (optional)

Design status

Design in progress

New tape out

Existing design

Product revision

Quarterly wafer volume (optional)

Foundry name

Foundry process

Artisan IP used